     Case 3:19-cv-02281-K Document 32-1 Filed 11/26/19              Page 1 of 8 PageID 316


                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


 FEDERAL TRADE COMMISSION,                               Case No. 3:19-cv-02281-K

         Plaintiff,                                      Plaintiff’s Sur-Reply to Defendant’s
                                                         Motion to Dismiss
         v.

 MATCH GROUP, INC., a corporation,

          Defendant.



        Plaintiff the Federal Trade Commission (“FTC”) respectfully submits this sur-reply to the

motion to dismiss (“Motion”) filed by Defendant Match Group, Inc. (“Match”) (Dkt. 20):

                                           Summary

        The FTC submits this sur-reply for two reasons. First, on the same day that the FTC filed

its Opposition (Dkt. 27), the Fifth Circuit issued an opinion, SEC v Team Resources, Inc., No.

18-10931, 2019 U.S. App. LEXIS 33106 (5th Cir. Nov. 5, 2019), that contradicts arguments

Match raised in its Motion and Reply (Dkt. 30). Second, Match’s Reply raised a new argument

regarding the pleading standard for Section 13(b) that we address below.

I.      Argument

        A. The Fifth Circuit’s November 5 Decision Reaffirmed Long-Standing Precedent
           That Supports Awarding Monetary Relief under Section 13(b)

        The Fifth Circuit’s decision in Team Resources involved an SEC enforcement action

where the agency sought disgorgement in equity. In its holding, the Fifth Circuit reaffirmed the

scope of equitable relief that it recognized more than 40 years ago in SEC v. Blatt, 583 F.2d 1325

(5th Cir. 1978), which authorized disgorgement as a form of injunctive relief where district


                                                1
  Case 3:19-cv-02281-K Document 32-1 Filed 11/26/19                  Page 2 of 8 PageID 317


courts rule on SEC enforcement actions in equity. The Team Resources holding and the logic

underlying it cut against arguments Match raised in its Motion and Reply in three ways:

       First, Team Resources further forecloses Match’s contention that equitable monetary

relief must be expressly authorized by statute. See, e.g., Rep. at 7, 10-11. In Team Resources, the

defendants argued that a recent Supreme Court case which held disgorgement in certain SEC

actions to be penalties subject to a five-year statute of limitations, Kokesh v. SEC, 137 S.Ct. 1635

(2017), to have also implicitly forbidden imposing disgorgement in any SEC action, including

where the court was providing equitable relief. 2019 U.S. App. LEXIS 33106, at *4. Rejecting

this argument, the Team Resources court reaffirmed its long-standing holding in Blatt, which

held disgorgement—a form of relief the Blatt court described as “restitution,” 583 F.2d at

1335—available in SEC enforcement actions where the underlying statute does not expressly

authorize equitable monetary relief. 2019 U.S. App. LEXIS 33106, at *10.

       By reaffirming “the principle that district courts may order disgorgement in SEC

enforcement proceedings [as] well established in our circuit,” id., the Fifth Circuit’s decision

joins the case law our Opposition covers in undermining Match’s argument that “recent Supreme

Court and Fifth Circuit jurisprudence [] counsels against courts finding implied remedies.” Rep.

at 10; see also Mot. at 15. In contrast, the decision further confirms the position the FTC took in

its Opposition: that Fifth Circuit courts providing equitable relief are empowered to provide

equitable monetary relief. See Opp. at 12-15. Thus just as the Fifth Circuit “decline[d] to tie the

hands of the district court” in FTC v. Southwest Sunsites, 665 F.2d 711, 719 (5th Cir. 1982), this

Court should similarly decline to tie its own hands by rendering restitution unavailable here.

       Second, the Team Resources court’s core logic in upholding Blatt forecloses Match’s

arguments that Porter v. Warner Holding Co., 328 U.S. 395 (1946), and its progeny were



                                                 2
    Case 3:19-cv-02281-K Document 32-1 Filed 11/26/19                Page 3 of 8 PageID 318


“effectively overruled” by subsequent Supreme Court precedent, Mot. at 16 n.14, or are

otherwise part of an “ancien regime” that this Court should disregard. Rep. at 10 (internal

quotations omitted).1 In Team Resources, the defendant raised a similar claim: that Blatt was

effectively overruled by Kokesh and that the court should therefore hold disgorgement

unavailable in SEC enforcement actions. 2019 U.S. App. LEXIS 33106, at *4. Rejecting that

argument, the Fifth Circuit held that Supreme Court decisions must expressly overrule lower

court decisions—that “Supreme Court decisions do not overturn inferior-court decisions with a

wink and a nudge. Even if a Supreme Court decision bears on an issue, ‘the . . . decision must be

more than merely illuminating’ and must ‘unequivocally direct[]’ the overruling of the prior

decision.” Id. at *9-10 (quoting Martin v. Medtronic, Inc., 254 F.3d 573, 577 (5th Cir. 2001)).2

This logic reinforces that Porter and Sunsites—cases that no Supreme Court decision has

overruled—control the scope of equitable authority available under Section 13(b) of the FTC

Act. Thus just as the Team Resources court was “not convinced that Kokesh quietly

revolutionized SEC enforcement proceedings,” 2019 U.S. App. LEXIS 33106, at *9, this Court

should decline to hold that the Supreme Court “effectively overruled” Porter while curiously




1
  Match appears to pivot from arguing in its Motion that Porter was quietly overruled by the
Supreme Court, see Mot. at 16 n.14, to now arguing in its Reply that this Court should simply
ignore Porter and, by implication, Sunsites as well. See Rep. at 10 (arguing that “the Court does
not need to rely on Porter” to find that “Section 13(b) does not impliedly authorize monetary
relief” and can merely look to new case law instead). In both our Opposition and here, the FTC is
arguing precisely the opposite: that the Court should—in fact, is bound to—rely on Porter and
Sunsites to conclude that 13(b) authorizes monetary relief.
2
 This holding is also consistent with the Fifth Circuit case that Match cited as supporting the
need to expressly provide for monetary remedies, Stokes v. SW Airlines, 887 F.3d 199 (5th Cir.
2018). See Rep. at 10. In fact, Stokes had nothing to do with available forms of relief or an
implied overturning of longstanding precedent. Instead, it only involved the ability of private
parties to seek relief at all, and the court invalidated its precedent after finding precisely the
“unequivocal[] abrogat[ion]” that the Team Resources court required. See id. at 204.

                                                 3
  Case 3:19-cv-02281-K Document 32-1 Filed 11/26/19                   Page 4 of 8 PageID 319


continuing to cite it in cases involving equitable relief, see, e.g., Kansas v. Nebraska, 574 U.S.

445, 456 (2015). The Court should therefore reject Match’s arguments to that effect.

       Finally, the Team Resources court undercuts Match’s argument that this Court should, or

that the Fifth Circuit would, unsettle precedent by following the Seventh Circuit’s decision in

FTC v. Credit Bureau Center, 937 F.3d 764 (7th Cir. 2019). See Mot. at 16-17. In Team

Resources, the Fifth Circuit court expressly declined to revisit its past holdings in light of a Ninth

Circuit opinion that that the Supreme Court accepted for review, see SEC v. Liu, 754 F. App’x

505 (9th Cir. 2018) (unpublished), cert. granted sub nom. Liu v. SEC, S. Ct., 2019 U.S. LEXIS

6599 (U.S. Nov. 1, 2019) (No. 18-1501). 2019 U.S. App. LEXIS 33106, at *2. In so doing, the

court reaffirmed that it “‘will continue to follow binding precedent’” regardless of whether legal

questions remain uncertain in other circuits or at the Supreme Court. Id. Thus although the FTC

is currently considering whether to seek Supreme Court review of the Seventh Circuit’s decision,

see Opp. at 17 n.11, the circuit split does not weigh in favor of, as Match would have it,

unsettling established Fifth Circuit law.

       B. The New Argument in Match’s Reply Does Not Help Its Cause

       In its original Motion, Match argued that “likelihood of recurrence” was simply the

wrong standard for authorizing Section 13(b) relief, and that instead the Court should apply the

more stringent standard set forth by the Third Circuit in FTC v. Shire ViroPharma, Inc., 917 F.3d

147 (3d Cir. 2019). See, e.g., Mot. at 12 (arguing for “specific facts” alleging Match will

“imminently resum[e] the challenged practices”). Perhaps because this argument ran into the

inconvenient fact that the Fifth Circuit has consistently applied the “likelihood of recurrence”

standard in FTC and SEC actions for decades, see Opp. at 5-9, Match’s Reply pivots to a new

tack. Now, Match argues that the Opposition “conflate[s] the standards for (1) bringing an action



                                                  4
  Case 3:19-cv-02281-K Document 32-1 Filed 11/26/19                   Page 5 of 8 PageID 320


under Section 13(b) (‘about to violate’ the law) with (2) obtaining injunctive relief from a federal

court (‘likely to resume’ unlawful conduct),” and further alleges that Fifth Circuit law has

nothing to say on the matter. Rep. at 1, 5. As Match would have it, “[n]one of the cases the FTC

cites,” including Sunsites and Cornerstone Wealth, “examined the threshold issue of whether the

defendant is ‘about to violate’ the FTCA and therefore could be subject to a Section 13(b)

claim.” Rep. at 5. Although this position would allow Match to avoid inconvenient Fifth Circuit

law, it also leaves Match arguing that Fifth Circuit courts have been unwittingly providing

federal agencies relief for decades without bothering to determine whether the agencies met the

statutory threshold to bring the actions in the first place. The argument fails for two reasons:

       First, a simple read of Sunsites and Cornerstone Wealth shows that Match’s gloss on

them is simply not true. Both the Fifth Circuit in Sunsites and the district court in Cornerstone

Wealth conduct the analysis Match asserts they did not, determining whether a wrongdoer is or is

about to violate the law by engaging in a likelihood of recurrence analysis. In Sunsites, the Fifth

Circuit responded to the appellees’ “argu[ment] that there was no showing of any continuing or

future violations of the Act” by looking to whether the practices at issue “giv[e] rise to a ‘fair

inference of a reasonable expectation of continued violations’ absent restraint.” Sunsites, 665

F.2d at 723 (quoting SEC v. Manor Nursing Centers, Inc., 458 F.2d 1082, 1100-01 (2d Cir.

1972)). Similarly, in Cornerstone Wealth, the district court specifically examined the “violating,

or [is] about to violate” standard in Section 13 by incorporating Blatt’s standard of “‘whether

defendant’s past conduct indicates that there is a reasonable likelihood of further violations in the

future.’” 549 F. Supp. 2d at 816 (quoting Blatt, 583 F.2d at 1334). Both cases show that

“likelihood of recurrence” is the standard Fifth Circuit courts have applied, and this Court should

decline to follow Match in shutting its eyes and wishing it were not so.



                                                  5
      Case 3:19-cv-02281-K Document 32-1 Filed 11/26/19               Page 6 of 8 PageID 321


         Second, Match’s position is inconsistent not only with controlling Fifth Circuit law in the

13(b) context but also in other regulatory contexts as well. For example, the Fifth Circuit has

applied the “likelihood to recur” standard to SEC enforcement actions involving a statute using

the same authorizing language as Section 13(b). In SEC v. First Financial Group, the Fifth

Circuit interpreted an SEC enforcement statute applying to “any person [who] is engaged or

about to engage in any acts or practices which constitute or will constitute a violation of the

provisions of this title,” 15 U.S.C. § 77t(b), as requiring the SEC to show “that there is a

reasonable likelihood that the defendant is engaged or about to engage in practices that violate

the federal securities laws.” 645 F.2d 429, 434 (5th Cir. 1981); see also Sunsites, 665 F.2d at

717-18 (describing the statute at issue in First Financial as “virtually identical” to Section

13(b)). As a result, Match’s position would upend not only decades of Fifth Circuit law in the

FTC context but also in other regulatory contexts as well.

         In sum, the Court should give short shrift to Match’s new Shire argument.3 Moreover,

even if the Court were to embrace this new standard, Match’s victory would ring hollow because

the Complaint meets it. See Opp. at 10-12. Thus while the FTC submits that the Court should

decline to follow Match into uncharted territory, it also believes the Court should ultimately find

that in this case all roads lead to the same place: the Court denying Match’s request for dismissal.

II.      Conclusion

         For these reasons, the FTC respectfully requests the Court to deny Match’s Motion.



3
 The FTC submits a final case law update: although Match noted that the Hornbeam court’s
validation of the “reason to believe” standard was subject to an appeal, see Rep. at 6 n.7, the
Eleventh Circuit denied that appeal—an appeal the district court had certified sua sponte—the
day after Match filed its Reply. See FTC v. Hornbeam Special Situations, LLC, 391 F. Supp. 3d
1218 (N.D. Ga. 2019), appeal denied sub nom. iStream Fin. Servs. et al. v. FTC, 19-90013 (11th
Cir. Nov. 20, 2019) (unpublished).

                                                  6
  Case 3:19-cv-02281-K Document 32-1 Filed 11/26/19     Page 7 of 8 PageID 322


                                   Respectfully submitted,

DATED: November 26, 2019

                                   /s/ Zachary A. Keller_____________________
                                   ZACHARY A. KELLER
                                   M. HASAN AIJAZ
                                   MATTHEW WILSHIRE
                                   Texas Bar No. 24087838 (Keller)
                                   Virginia Bar No. 80073 (Aijaz)
                                   California Bar No. 224328 (Wilshire)
                                   Federal Trade Commission
                                   1999 Bryan St. Ste. 2150
                                   Dallas, Texas 75201
                                   T: (214) 979-9382 (Keller)
                                   T: (214) 979-9386 (Aijaz)
                                   T: (214) 979-9362 (Wilshire)
                                   F: (214) 953-3079
                                   Email: zkeller@ftc.gov; maijaz@ftc.gov;
                                   mwilshire@ftc.gov
                                   Attorneys for Plaintiff
                                   FEDERAL TRADE COMMISSION




                                      7
  Case 3:19-cv-02281-K Document 32-1 Filed 11/26/19                 Page 8 of 8 PageID 323


                                CERTIFICATE OF SERVICE

       On November 26, 2019, I filed the foregoing document with the clerk of court for the

U.S. District Court, Northern District of Texas. I hereby certify that I have served the document

on counsel by a manner authorized by Federal Rule of Civil Procedure 5(b)(2).




                                                                             /s/ Zachary A. Keller
                                                                                 Zachary A. Keller
